Citation Nr: 0923466	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  04-29 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for intermittent 
sensory loss, right thigh.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which continued a noncompensable (zero percent) 
evaluation for the service-connected right thigh disorder, 
and found that new and material evidence had not been 
received to reopen the back disorder claim.

In April 2007, the Board remanded this claim for additional 
development, to include further notification, obtaining 
additional medical records, and according the Veteran a new 
examination to evaluate his service-connected right thigh 
disorder.  The case has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the remand directives have been 
satisfied, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that the Veteran had initially requested a 
hearing before personnel at the RO as part of his appeal.  
However, he withdrew this request in September 2008.

For the reasons stated below, the Board concludes that new 
and material evidence has been received to reopen the back 
disorder claim, but that additional development is required 
with respect to the underlying service connection claim.  
Accordingly, that issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the issues adjudicated by this decision 
have been completed.

2.  The Veteran's service-connected intermittent sensory 
loss, right thigh, is not manifested by severe to complete 
nerve paralysis.

3.  Service connection was previously denied for a back 
disorder by a November 1992 rating decision.  The Veteran was 
informed of that decision, including his right to appeal, and 
did not appeal.

4.  The evidence received since the last prior denial of 
service connection for a back disorder was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for intermittent 
sensory loss, right thigh, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.124a, Diagnostic Code 8529 (2008).

2.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for a back 
disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

With respect to the back disorder claim, for the reasons 
stated below the Board finds that new and material evidence 
has been received to reopen the back disorder claim, thus 
granting the claim in full, but that additional development 
is required to decide the underlying service connection 
claim.  Therefore, no further VCAA discussion is warranted as 
to the new and material evidence aspect of this case.

In regard to the increased rating claim, United States Court 
of Appeals for Veterans Claims (Court) has held that adequate 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Veteran was sent pre-adjudication notice via a February 2003 
letter, which is clearly prior to the May 2003 rating 
decision that is the subject of this appeal.  He was also 
sent further notification via letters dated in June 2004 and 
April 2007, followed by readjudication of his claim via 
Supplemental Statements of the Case (SSOCs) in September 2004 
and January 2009 which "cures" the timing problem associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 
1333-34.  

Taken together, the aforementioned VCAA letters letter 
informed the Veteran of what was necessary to substantiate 
his claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, the April 
2007 letter included the information regarding disability 
rating(s) and effective date(s) as mandated by the Court's 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In regard to the aforementioned criteria, the Board notes 
that the aforementioned VCAA letters satisfy elements (1) and 
(3).  Although none of the aforementioned notification 
letters contained the specific criteria of the relevant 
Diagnostic Code (i.e., element (2)), this information was 
included in the June 2004 Statement of the Case.  The Board 
also notes that the Veteran has actively participated in the 
processing of his case, and the statements submitted in 
support of his claim have indicated familiarity with the 
requirements for the benefit sought on appeal.  For example, 
his accredited representative cited to relevant regulatory 
provisions regarding increased rating claims in an April 2009 
statement, including Diagnostic Code 8529 which is used to 
evaluate the service-connected disability.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 
20 Vet. App. 427 (2006).  The Veteran's familiarity with the 
pertinent criteria for a higher rating is further 
demonstrated by the fact that he has had multiple prior 
claims for an increased rating since service connection was 
established.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his increased rating 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All records relevant to the 
Veteran's service-connected intermittent sensory loss of the 
right thigh are in the claims folder.  The Veteran has had 
the opportunity to present evidence and argument in support 
of this claim, and nothing reflects he has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  Moreover, he was accorded VA examinations 
regarding this case in March 2003 and October 2008.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected intermittent sensory loss of 
the right thigh is evaluated pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8529 which rates paralysis of the external 
cutaneous nerve of the thigh.  A noncompensable rating is 
assigned for mild or moderate paralysis.  A 10 percent rating 
is warranted for severe to complete paralysis.  This is the 
maximum schedular rating assignable under Diagnostic Code 
8529.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a, note preceding Diagnostic Code 8510.

The Board acknowledges that the Veteran has complained of 
pain and numbness of the right thigh.  However, the competent 
medical evidence does not reflect this symptomatology is of 
such severity as to result in severe to complete nerve 
paralysis.  For example, the March 2003 VA examination shows 
the Veteran's motor strength was 5/5 throughout; upper and 
lower extremity motor and sensory function was normal; deep 
tendon reflexes at the biceps, triceps, knees and ankles were 
2+ and normal.  Although the Veteran was noted as having a 
slightly limping gait on the right lower extremity at the 
more recent October 2008 VA neurologic examination, there was 
normal muscle strength, mass, and tone in the upper and lower 
extremities.  There was no atrophy or fasciculations notable 
in either lower extremity.  Sensation was diminished in the 
anterolateral aspect of the right thigh in distribution of 
the lateral femoral cutaneous nerve on the right.  Otherwise, 
sensation was intact in the upper and lower extremities.  The 
Board further observes that these findings are consistent 
with the other medical evidence of record.  

In view of the foregoing, the Board finds that the Veteran's 
service-connected intermittent sensory loss of the right 
thigh has resulted in no more than mild incomplete nerve 
paralysis, which corresponds to the current noncompensable 
rating under Diagnostic Code 8529.  He does not meet or 
nearly approximate the criteria for a compensable rating 
under this Code.

The Board observes that the Veteran's accredited 
representative asserted in the April 2009 statement that the 
service-connected disability should be evaluated pursuant to 
the criteria of 38 C.F.R. § 4.24a, Diagnostic Code 8522, 
which rates impairment of the musculocutaneous (superficial 
peroneal) nerve.  Under this Code, mild incomplete paralysis 
is assigned a noncompensable rating, moderate incomplete 
paralysis is assigned a 10 percent, severe incomplete 
paralysis is assigned a 20 percent rating, and a 40 percent 
rating is assigned for complete paralysis with eversion of 
the foot weakened.  However, the representative provided no 
basis for why Diagnostic Code 8522 is more appropriate for 
evaluating the service-connected disability, especially as 
the medical evidence has consistently shown neurologic 
impairment of the thigh and the most recent VA examination of 
October 2008 only found sensory impairment of the lateral 
femoral cutaneous nerve which corresponds to Diagnostic Code 
8529.  Moreover, even if the Board were to evaluate the 
disability pursuant to Diagnostic Code 8522, it has already 
determined that it is manifested by no more than mild 
incomplete paralysis which warrants a noncompensable rating 
under this Code as well.  In other words, it would not result 
in any additional benefit to the Veteran.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).

For these reasons, the Board finds that the Veteran does not 
meet or nearly approximate the criteria for a compensable 
rating for his service-connected intermittent sensory loss of 
the right thigh.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  New and Material Evidence

Service connection was previously denied for a back disorder 
by a November 1992 rating decision.  The Veteran was informed 
of that decision, including his right to appeal, and did not 
appeal.  Consequently, that decision is now final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2008); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).

The evidence on file at the time of the November 1992 rating 
decision includes the Veteran's service treatment records, as 
well as a July 1992 VA medical examination.  In pertinent 
part, his service treatment records reflect he was treated 
for mid-back strain in October 1988 and for muscle spasm of 
the upper back in January 1989.  However, no chronic back 
disability appears to have been diagnosed during active 
service nor on the July 1992 VA medical examination.  

The November 1992 rating decision denied service connection 
for a back disorder on the basis that the in-service 
treatment for back problems was considered a condition which 
resolved and was not shown at the time of the Veteran's 
discharge or on his VA examination.  

The evidence added to the record since the time of the 
November 1992 rating decision includes statements by and on 
behalf of the Veteran, as well as post-service medical 
records which cover a period through 2008.  In pertinent 
part, the additional evidence shows the Veteran currently has 
a chronic low back disorder.  For example, an August 2004 VA 
spine examination diagnosed low back strain with intermittent 
episodes of radiculopathy.  A more recent October 2008 VA 
neurologic examination included a diagnosis of lumbar 
radiculopathy.  

As detailed above, the Veteran's claim was previously denied, 
at least in part, because there was no competent medical 
evidence he had a chronic back disorder.  However, as 
detailed in the preceding paragraph, such evidence is now of 
record.  In other words, the additional evidence goes to the 
basis for the prior denial.  Consequently, the Board finds 
that the evidence received since the last prior denial of 
service connection for a back disorder was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has been received to pursuant to 38 C.F.R. 
§ 3.156(a) that is sufficient to reopen the claim of service 
connection for a back disorder.

Adjudication of the Veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
The Board must now address the merits of the underlying 
service connection claim.  For the reasons stated in the 
REMAND portion of this decision, the Board concludes that 
additional development is required regarding that aspect of 
this case.


ORDER

Entitlement to a compensable rating for intermittent sensory 
loss, right thigh, is denied.

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a back 
disorder, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.


REMAND

The Board acknowledges that the August 2004 VA spine 
examination addressed whether the Veteran's current low back 
disorder was secondary to his service-connected knee 
disabilities.  However, no competent medical opinion is of 
record as to whether the etiology of the back disorder is 
directly related to active service, to include the treatment 
he received herein.  The Board concludes that such a medical 
opinion is required in order to conduct a full and fair 
adjudication of the Veteran's claim.  Accordingly, a remand 
is required in order to accord the Veteran a medical 
examination which addresses this issue.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for his back disorder 
since August 2008.  After securing any 
necessary release, obtain those records 
not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to address the etiology of his back 
disorder.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the current back disorder is causally 
related to active service to include the 
in-service treatment for back problems in 
1988 and 1989.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested medical opinion(s) without 
resorting to speculation, it should be so 
stated.

3.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and, if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a supplemental statement of the case 
(SSOC) which addresses all of the evidence obtained after the 
issuance of the last SSOC in January 2009, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


